Order, Family Court, New York County (Jeffrey Gallet, J.), entered May 11, 1993, which after a traverse hearing, denied respondent’s motion to vacate a prior order of the same court and Judge, terminating her parental rights, unanimously affirmed, without costs.
No basis exists to disturb Family Court’s finding crediting the testimony of petitioner’s process server and discrediting that of respondent on the issue of whether service was made (see, Tirado v City of New York, 200 AD2d 383). The discrepancy between the process server’s description of respondent’s weight in his affidavit of service and her actual weight was explained by his testimony that she took the papers from him behind a "cracked door”. Concur—Sullivan, J. P., Ellerin, Rubin, Williams and Tom, JJ.